Petition pursuant to section 10-e of the Code of Criminal Procedure for an order to produce petitioner in the Kings County Court at a hearing on his coram nobis application, denied. It does not appear from the papers submitted that there is any proceeding pending on petitioner’s behalf in the County Court of Kings County. If there is such a proceeding pending petitioner, if so advised, may apply to the County Court for an order directing that he be produced on the hearing to be held thereon. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.